DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 at line 3 recites the limitation "the proximal end".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, since the apex of the heart is recognized as the tip of the heart, it is unclear what would be defined as “behind an apical portion of the heart”.  
Claim 16 at line 3 recites the limitation "the rear wall".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geske et al. (U.S. Pub. No. 2005/0234507).  Regarding claim 10, Geske et al. (hereinafter Geske) discloses a method for protecting body organs or tissue during a surgical procedure comprising: inserting a protective element 24 of a device within an incision of a body (Figs. 1 and 2 and [0020]-[0022]), the protective element 24 being coupled with a distal end 23 of an elongate shaft 22 of the device [0021]; advancing the protective element 24 within the body and toward a wall of a heart [0020]; and positioning the protective element 24 adjacent the heart wall ([0021] and Fig. 11A) to shield body organs or tissue surrounding the heart wall from being damaged by surgical components inserted through the heart wall (intended use, but capable thereof as shown in Fig. 11A).  Regarding claim 11, positioning the protective element adjacent the heart wall includes pivoting a body (jaws) of the protective element relative to the 28 of a control mechanism 27 coupled with the proximal end of the elongate shaft (Fig. 2 and [0022]).  Regarding claim 13, actuating the trigger 28 causes an inner shaft disposed 29 within a lumen of the elongate shaft 22 to slide within the elongate shaft's lumen and thereby pivot the body [0022].  Regarding claim 14, the method further comprises actuating a lock mechanism of the device to lock the body in the second position [0024]. Regarding claim 15 and in view of its indefinite nature, positioning the protective element adjacent the heart wall comprises positioning the protective element behind an apical portion of the heart (Figs. 11A and 11B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (U.S. Patent No. 6,113,534). Regarding claim 1, Koros et al. (hereinafter Koros) discloses a method for protecting body organs or tissue during a surgical procedure (see Abstract) comprising: inserting a protective element 122 of a device within a body (Fig. 2; protective element is placed on heart surface – col. 3, lines 31-33 and col. 8, lines 11-19 and col. 9, lines 27-30), the protective element 122 being coupled with a distal end of an elongate shaft 124 of the device (Fig. 21); and positioning the protective element 122 adjacent the heart wall to shield body organs or tissue surrounding the heart wall from being damaged by surgical components inserted through the heart wall (col. 9, lines 36-48).  However, Koros fails to disclose explicitly that the insertion of the protective element in the body is within an incision and the protective element is advanced within the body and toward a wall of a heart.  Koros makes such obvious as Koros discloses that the protective element is placed within the body on a heart surface, with the proximal end of the rigid shaft being accessible to the surgeon for manipulation and the shaft being connected to a retractor frame (col. 3, lines 31-33 and col. 8, lines 11-19 and col. 9, lines 9-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the protective element within an incision of a body and advance it towards the wall of the heart as an incision in the body would be required to advance a protective plate at the end of a rigid, operable shaft to a heart to stabilize it with the protective plate (see Abstract and col. 9, lines 10-18).  It is further obvious in light of the fact that the rigid shaft is connected to a retractor frame which is utilized in open heart 122 adjacent the heart wall by pivoting a body of the protective element relative to the elongate shaft 124 (col. 9, lines 18-27).  Koros does not disclose explicitly that the pivoting is from a first position in which the body is roughly aligned with an axis of the elongate shaft to a second position in which the body is angled relative to the elongate shaft's axis. However, Koros makes such obvious as Koros discloses that the protective plate is able to pivot freely up and down and freely move in a vertical direction, which would afford pivoting from a first position in which the body is roughly aligned with an axis of the elongate shaft to a second position in which the body is angled relative to the elongate shaft's axis (col. 9, lines 21-26).  Regarding claim 12, pivoting the body of the protective element 122 from the first position to the second position includes actuating a trigger 128 of a control mechanism 125 coupled with the proximal end of the elongate shaft 124 (col. 9, lines 18-47).  Regarding claim 14, the method further comprises actuating a lock mechanism of the device to lock the body in the second position (col. 9, lines 36-47).  Regarding claim 16, while Koros does not disclose explicitly that the body is pivoted as the protective element is advanced toward the heart wall such that the body is pivoted into position adjacent the heart wall during advancement of the protective element toward the wall, Koros makes such obvious as Koros discloses that the protective element 122 rotates freely up and down and side to side prior to tightening determined placement on the heart surface and tightening (col. 9, lines 18-47).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (U.S. Patent No. 6,113,534) in view of Hill et al. (U.S. Pub. No. 2012/0065475).  .  

Allowable Subject Matter
Claims 1-9 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter: regarding claims 1-9, while the prior art teaches a method for treating congestive heart failure comprising: inserting a protective plate of a protective device within an incision of a body, the protective plate being pivotably coupled with a distal end of an elongate shaft of the protective device; advancing the protective plate within the body to position the protective plate distally of a rear wall of a heart; and operating a control mechanism to pivot the protective plate relative to the elongate shaft to position the protective plate adjacent the rear wall of the heart, the prior art of record does not teach or fairly suggest 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791